Case 2:20-ap-01064-RK        Doc 41 Filed 12/02/20 Entered 12/02/20 14:25:44                Desc
                              Main Document    Page 1 of 2



 1 SUSAN I. MONTGOMERY (State Bar No. 120667)
     LAW OF SUSAN I. MONTGOMERY
 2 1100 Glendon Avenue, 15th Floor
   Los Angeles, California 90024                                 FILED & ENTERED
 3 Telephone (310) 556-8900
   susan@simontgomerylaw.com
 4                                                                      DEC 02 2020
     Attorneys for Defendant BRADLEY BARNES
 5                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
                                                                   BY bakchell DEPUTY CLERK
 6

 7
                                                         CHANGES MADE BY COURT
 8                          UNITED STATES BANKRUPTCY COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
10

11 In re                                            Case No. 2:19-bk-24787-RK
12 BRADLEY EDWARD BARNES and                        Chapter 7
     ALLISON PLATZ BARNES,
13
                                                    Adv. Case No. 2:20-ap-01064-RK
14                         Debtors.
                                                    ORDER GRANTING DEFENDANT
15 WVJP 2017-1-LP, a California Limited
     Partnership,                                   BRADLEY BARNES’S MOTION TO
16                                                  DISMISS PLAINTIFF’S SECOND
                    Plaintiff,                      AMENDED COMPLAINT WITH
17                                                  LEAVE TO AMEND
           v.
18
                                                    Hearing Date and Time
19 BRADLEY EDWARD BARNES, an                        Date:       December 1, 2020
   individual; ALLISON PLATZ BARNES,                Time:       2:30 p.m.
20 an individual; and DOES 1 through 50,            Place:      Courtroom 1675
   Inclusive,
21                                       [R[equestContinued Status Conference
                    Defendants.                   Date:    March 2, 2021
22                                                Time:    1:30 p.m.
                                                  Place:   Courtroom 1675
23

24         On the 2:30 p.m. calendar on December 1, 2020, the Honorable Robert Kwan
25 conducted a hearing on the motion (“Motion”) of defendant Bradley Barnes to dismiss the

26 second amended complaint (the “SAC”). Susan I. Montgomery appeared on behalf of
27 defendant Bradley Barnes; E. Richard McGuire appeared on behalf of plaintiff WVJP

28 2017-1-LP (“WVJP”).

                                                1
Case 2:20-ap-01064-RK         Doc 41 Filed 12/02/20 Entered 12/02/20 14:25:44       Desc
                               Main Document    Page 2 of 2



 1          The Court, having considered the Motion and WVJP’s opposition thereto, and
 2 arguments of counsel at the hearing, and good cause appearing, for the reasons stated at the

 3 hearing, hereby orders as follows:

 4          1.     The Motion is granted with leave to amend.
 5          2.     WVJP must serve its third amended complaint on Mr. Barnes through his
 6 counsel on or before December 23, 2020. The complaint must provide greater specificity

 7 in accordance with Fed.R.Civ.P. 9.

 8          3.     Mr. Barnes must serve his response to the amended complaint on or before
 9 January 13, 2021.

10          4.     The Court sets a further status conference in this adversary proceeding on
11 March 2, 2021 at 1:30 p.m.

12

13
                                                ###
14

15

16

17

18
19

20

21

22

23
     Date: December 2, 2020
24

25

26
27

28

                                                  2
